UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7580


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMIAH LAMAR TEAGUE, a/k/a Booper,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-4)


Submitted:   January 24, 2013             Decided:   February 6, 2013


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jeremiah Lamar Teague, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina; Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jeremiah     Lamar          Teague    appeals     the    district       court’s

denial       of    a   sentence       reduction         under      18    U.S.C.    § 3582(c)(2)

(2006)       pursuant         to     Amendment         750    to    the     U.S.        Sentencing

Guidelines Manual.                 The district court explained its decision by

stating that “[d]ue to the statutory mandatory minimum sentence

required in this case, there is no change in the guidelines

calculations.”             We disagree.            For the reasons explained below,

we vacate the court’s order and remand for further proceedings.

                  Teague     pled     guilty       to    conspiracy        to     possess      with

intent to distribute cocaine powder and cocaine base (crack),

and    three       substantive           counts    involving        crack.         He    was    held

responsible,           for    sentencing          purposes,        for    1.7     kilograms      of

crack.       His base offense level under the 2007 Guidelines Manual

was    36,    reduced        for     acceptance         of   responsibility         to    a    total

offense level of 33.                  Teague was in criminal history category

VI,    which       gave      him    an    advisory       Guidelines        range    of    235-293

months.        Because Teague was subject to a twenty-year mandatory

minimum, the range was narrowed to 240-293 months pursuant to

USSG       § 5G1.1(c)(2). *              In    2009,    the     district        court     reviewed

Teague’s sentence to determine whether he was eligible for a


       *
       Teague’s sentence was affirmed in August 2010.                                         United
States v. Teague, 392 F. App’x 250 (4th Cir. 2010).



                                                   2
sentence reduction under § 3582(c)(2) in light of Amendment 706

and   concluded      that    Amendment       706     had    been     applied     at    his

sentencing.        In      August    2012,     the    district         court    reviewed

Teague’s sentence to determine whether he was eligible for a

sentence reduction in light of Amendment 750 and concluded that

he was not.

            We review a district court’s decision to grant or deny

a § 3582(c)(2) motion for abuse of discretion.                     United States v.

Stewart, 595 F.3d 197, 200 (4th Cir. 2010).                      The district court

has the authority to modify a defendant’s term of imprisonment

pursuant to § 3582(c)(2) if the defendant’s sentence was “based

on a sentencing range that has subsequently been lowered by the

Sentencing      Commission”         through     a     retroactively            applicable

Guidelines      amendment.           18    U.S.C.      § 3582(c)(2);           see     USSG

§ 1B1.10(a)(1) (2012).             The court abuses its discretion if it

relies on an erroneous legal premise.                 DIRECTV, Inc. v. Rawlins,

523 F.3d 318, 323 (4th Cir. 2008).

            Amendment 750 reduced Teague’s base offense level from

36 to 34.      See USSG § 2D1.1(c)(3) (840 grams to 2.8 kilograms of

cocaine   base).        With   a    3-level     reduction        for    acceptance      of

responsibility,      Teague’s       revised    total       offense     level     was   31.

Because   he   was    in    criminal      history     category     VI,    his     revised

Guidelines range was 188-235 months.                 Under § 5G1.1(b), when the

“statutorily      required     minimum       sentence       is   greater       than    the

                                           3
maximum    of     the    applicable      guideline      range,   the     statutorily

required       minimum     sentence    shall      be   the   guideline    sentence.”

Therefore, after Amendment 750 was enacted and made retroactive,

Teague’s Guidelines range became 240 months.                         Thus, Teague’s

288-month       sentence      became     a       sentence    above     the     amended

Guidelines range, rather than a sentence within the Guidelines

range,    as    it   was    when   the   district      court   imposed       it.   The

district court’s conclusion that Amendment 750 does not provide

a basis for a sentence reduction was therefore erroneous.

               Accordingly, we vacate the district court’s order and

remand for further proceedings.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                             4